 1
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                               EASTERN DIVISION
10
11
     DONNA SUE ATKINSON,             )             CASE NO.: EDCV 17-01248-GJS
12                                   )
                      Plaintiff,     )             [PROPOSED] ORDER AWARDING
13                                   )             EAJA FEES
                 v.                  )
14                                   )
     NANCY A. BERRYHILL, Acting      )
15   Commissioner of Social Security )
     Administration,                 )
16                                   )
                      Defendant.     )
17   ______________________________ )
18
           Based upon the parties’ Stipulation for Award and Payment of Equal Access
19
     to Justice Act (EAJA) Fees (“Stipulation”),
20
           IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
21
     Equal Access to Justice Act, ("EAJA”) in the amount of TWO THOUSAND
22
     THREE HUNDRED FORTY-SIX DOLLARS and 89/cents ($2,346.89), as
23
     authorized by 28 U.S.C. § 2412 (d), and subject to the terms and conditions of the
24
     Stipulation.
25
     DATED: October 26, 2018
26
                                           __________________________________
27                                         GAIL J. STANDISH
                                           UNITED STATES MAGISTRATE JUDGE
28




                                              1
